Citation Nr: 0125878	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  98-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an apportionment of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  
He died in January 2001.  The appellant is his surviving 
spouse.

By letter dated in May 1998, the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
notified the appellant that her claim for an apportionment of 
the veteran's pension benefits was denied.  She appealed that 
determination to the Board of Veterans' Appeals (Board).  
When this case was previously before the Board in May 1999, 
it was remanded to the RO.  The case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to his death, the veteran was in receipt of VA 
pension benefits.

2.  The appellant and the veteran separated in March 1998.

3. There was no withholding or apportionment of benefits 
during the veteran's lifetime.

4. Prior to his death, the veteran received from VA all of 
the pension payments which were due to him.


CONCLUSION OF LAW

An apportionment of pension benefits is not warranted.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.23, 3.450, 
3.451 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The appellant has not 
identified any evidence which may be pertinent to her claim 
which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to apportionment of a veteran's pension 
benefits.  The RO obtained relevant financial information 
from both the appellant and the veteran.  The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the appellant's claim and 
that the notice provisions of the VCAA have been complied 
with.  The Board will, therefore, proceed to consider the 
appellant's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


Factual background

The veteran and the appellant were married in February 1996.  
In April 1998, the appellant reported that she and the 
veteran had separated the previous month.  Later in April 
1998, the appellant filed a claim for an apportionment of the 
veteran's VA pension benefits.  The veteran died in January 
2001.  The appellant was awarded death pension benefits as 
the veteran's widow, effective January 2001.

Analysis 

The Board notes that, under VA regulations, all or any part 
of a veteran's benefits may be apportioned if the veteran's 
spouse is not residing with the veteran and the veteran is 
not discharging his responsibility for the spouse's support. 
38 U.S.C.A. 
§ 5307; 38 C.F.R. § 3.450(a)(1)(ii).  In addition, where 
hardship is shown to exist, pension may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451 (2000).  A veteran's spouse who resides 
apart from the veteran and is estranged from the veteran may 
not be considered the veteran's dependent unless the spouse 
receives reasonable support contributions from the veteran.  
38 C.F.R. § 3.23(d).

The appellant is seeking an apportionment of the veteran's 
pension benefits.  However, following her claim and prior to 
the veteran's death, the RO did not withhold any money from 
the veteran's pension award and, during his lifetime, the 
veteran received all the pension benefits to which he was 
entitled.  Clearly, because the veteran is deceased and is no 
longer entitled to VA pension benefits, there is no monthly 
payment to be made by VA to the veteran which could be 
apportioned.  The Board, therefore, finds that there is no 
legal basis for an apportionment.  In Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), the United States Court of Appeals 
for Veterans Claims held that, in a case where the law is 
dispositive, the claim should be denied because of lack of 
legal entitlement under the law and the Board finds that the 
appellant's claim must be denied on that basis.  The Board 
notes that the appellant is currently in receipt of death 
pension benefits.


ORDER

An apportionment of pension benefits is denied.



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals



 

